United States Court of Appeals
                                                                    Fifth Circuit
                                                                  F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      June 5, 2003

                                                               Charles R. Fulbruge III
                              No. 02-60583                             Clerk
                            Summary Calendar


                In The Matter Of:    RONALD ELLZY WOODALL,

                                                                    Debtor,



           RONALD ELLZY WOODALL; MISSISSIPPI INSURANCE
                      GUARANTEE ASSOCIATION,

                                                                Appellees,

                                    versus

                       DORIS MERCHANT; DON WHITE,

                                                               Appellants.


           Appeal from the United States District Court
             for the Southern District of Mississippi
                         (2:01-CV-328-PG)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Doris Merchant and Don White appeal the district court’s

reversal   of   a   bankruptcy   court   order   authorizing   lifting     an

automatic bankruptcy stay to allow a medical malpractice action to

proceed to trial against the debtor in state court.       The only issue

for the district court was whether insurance coverage existed for

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
the claimed malpractice — if so, the stay-lift was appropriate.

The district court determined there was no coverage because the

debtor (insured) failed to report the claim to the insurance

company within the policy period as required by the policy.

     Our review is de novo.   E.g., In re Sutton, 904 F.2d 327, 329

(5th Cir. 1990).   Based upon the parties’ briefs and the relevant

portions of the record, especially the insurance policy, and

essentially for the reasons stated by the district court in its

comprehensive opinion, the reversal of the stay-lift was proper.

                                                       AFFIRMED




                                 2